Citation Nr: 0703688	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-18 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
prostate cancer, status post radical cystoprostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1963 to 
November 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Houston, 
Texas, which granted service connection for prostate cancer, 
status post radical cystoprostatectomy, with an initial 10 
percent rating for this condition retroactively effective 
from May 22, 2001.  In an August 2002 decision, the RO 
amended the effective date for this grant to April 27, 2001.  
The veteran appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In March 2003, to support his claim, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board (also generally referred to as a "travel 
Board" hearing).    

The Board previously remanded this case to the RO (via the 
Appeals Management Center (AMC) in Washington, DC) in August 
2004, and again in March 2006,      for additional 
evidentiary development.  Following the most recent remand,               
the AMC completed the requested actions and continued the 
denial of the claim. The case was then returned to the Board 
for further review.













FINDINGS OF FACT

1.	The veteran has received detailed and thorough notice as to 
the evidence  required to substantiate the claim on appeal, 
including an explanation of whose responsibility -- his or 
VA's, it was to obtain that evidence and information.       
Moreover, VA also has fulfilled its duty to assist in 
obtaining evidence relevant to the disposition of this claim.  

2.	The veteran underwent a July 2000 cystoprostatectomy that 
resulted in the removal of adenocarcinoma of the prostate, 
and x-ray and other imaging tests in January 2001 and since 
then have shown the absence of any recurrence of     prostate 
cancer or metastasis (i.e., spreading) of the condition.

3.	The use of an ileal loop diversion has been in effect since 
the July 2000 procedure which is following the resection of 
the bladder, for treatment of transitional cell carcinoma of 
the bladder.  There is competent medical evidence indicating 
the previous prostate cancer and bladder cancer were 
independent primary malignancies, eventually providing the 
basis for the original award of service connection for 
prostate cancer (due to presumed Agent Orange exposure),        
although further clarifying that neither condition was the 
likely cause of the other.    

4.	In his May 2006 supplemental report, the August 2005 VA 
examiner stated the veteran does have some mild degree of 
renal dysfunction, but attributed this condition to one or 
more nonservice-connected medical conditions.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for            prostate cancer, status post radical 
cystoprostatectomy.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6,   4.7, 4.10, 4.115a, 4.115b, Diagnostic Code (DC) 7528 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In the present case, there have been sufficient measures 
undertaken to provide the veteran with a comprehensive 
explanation of the significance of the VCAA's duty to notify 
and assist to his claim.  Through the AMC's issuance of 
several VCAA notice letters (following the Board's initial 
remand of the veteran's claim in   August 2004), and the 
August 2002 statement of the case (SOC) and subsequent 
supplemental SOCs (SSOCs) provided to the veteran, the 
criteria for satisfactory notice as defined in the Pelegrini 
II decision have effectively been met.  

Preliminarily, the veteran has been informed as to the 
additional evidence required to substantiate his claim, the 
first element of notice prescribed in Pelegrini II.     This 
has included the provision in the August 2004 notice 
correspondence informing him that to establish entitlement to 
an increased evaluation for his  service-connected 
disability, the evidence would need to show that this 
condition had become worse, including but not limited to over 
the preceding 12-month period. Also, the August 2002 SOC set 
forth citation to and explanation of the specific rating 
criteria available for the evaluation of genitourinary 
disorders under             38 C.F.R. § 4.115b, that applied 
in considering his increased rating claim.  

The second and third elements of the Pelegrini II analysis 
have also been met.       
In this regard, the August 2004 correspondence explained to 
the veteran the mutual obligation that existed between VA and 
himself, to obtain all further evidence relevant to the 
eventual disposition of his claim, including that VA would  
undertake reasonable measures to assist in obtaining all 
further VA medical records, private treatment records, and 
other Federal records..  See Quartuccio v. Principi,          
16 Vet. App. 183, 186-87 (2002).  A copy of VA Form 21-4142 
(Authorization for Release of Information) was enclosed upon 
which he could identify any additional sources of relevant 
treatment records.  The subsequent letters issued by the AMC   
in March and April 2006 contained substantially similar 
notice information to     that provided above, and also 
apprised him of efforts thus far to obtain medical 
information he had already identified.      

Additionally, the March 2006 correspondence included 
language requesting that    if the veteran had any 
additional evidence in his possession that pertained to his 
appeal, to please send to the AMC.  He was further notified 
that if the evidence         was not in his possession, he 
would need to present enough information about     the 
evidence so that the AMC could attempt to obtain it on his 
behalf.  Accordingly, the fourth and final element of VCAA 
notice was met.   

The relevant notice documents in this instance, admittedly, 
did not provide comprehensive notice to the extent required 
in Dingess/Hartman as to the requirements for a higher rating 
for the veteran's service-connected residuals of prostate 
cancer.  However, this information was nonetheless provided 
to him through other notice documents of record.  As 
mentioned, the AMC's August 2004 correspondence informed him 
that he needed to establish a worsening of the symptoms of 
his service-connected disability to obtain a higher rating 
under the provisions of the rating schedule.  Moreover, the 
August 2002 SOC and subsequent SSOCs provided a more in-depth 
discussion of the applicable diagnostic codes that directly 
warranted consideration in evaluating his disability, and the 
remaining evidence that was required to meet the criteria for 
a higher rating under those provisions.  So these documents 
effectively satisfied the requirement for notice concerning 
the disability rating element of his claim.  See 
Dingess/Hartman,         19 Vet. App. at 491 ("Other 
statutory and regulatory provisions are in place to ensure 
that a claimant receives assistance throughout the appeals 
process.  ...            To hold that section 5103(a) continues 
to apply after a disability rating or an effective date has 
been determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.").

Having considered and applied the above requirements on the 
content of the    notice provided, it also warrants 
consideration as to whether the relevant notice information 
was timely sent.  In Pelegrini II, the Court defined timely 
notice as consisting of a sequence of events in which the 
initial notice precedes the initial adjudication of the claim 
under review.  See 18 Vet. App. at 119-20.  Here,       
relevant VCAA notice letters were each provided to the 
veteran subsequent to      the issuance of the June 2002 
rating decision on appeal -- this does not meet        the 
definition set forth as to timely notice.  See, too, 
38 U.S.C.A. § 5103(a);                 38 C.F.R. § 
3.159(b)(1).  
    
However, there have been appropriate measures taken to assist 
the veteran with the development of his claim, such that any 
defect in the timing of the notice did not have any 
detrimental impact upon the continuing adjudication of it.  
Following the most recently issued VCAA notice letter in 
April 2006, the veteran had ample opportunity to respond with 
additional evidence or argument prior to the   September 2006 
continuing the denial of the claim.  During this timeframe,           
the AMC obtained additional medical evidence considered 
essential to resolution of the claim under review, and as 
directed by the March 2006 Board remand, and also considering 
information previously received from the veteran on sources 
of treatment.  This included obtaining a May 2006 VA medical 
opinion (as a supplement to an August 2005 examination), and 
additional records from the Houston VA Medical Center (VAMC).  
There is also no indication of any sources of additional 
remaining evidence that has not already been obtained.  For 
these reasons, the Board finds that regardless of the timing 
of the subsequent VCAA notice letter, the veteran has been 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328                   (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006). 

Furthermore, in considering and adjudicating the veteran's 
claim on appeal,           VA has undertaken appropriate 
action to comply with the duty to assist him.       This has 
included obtaining the veteran's outpatient and 
hospitalization records from the Houston VAMC, and arranging 
for him to undergo several VA examinations in connection with 
the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In support of his claim, the veteran has 
provided several statements from a treating physician at the 
National Cancer Institute (NCI) at the National Institutes of 
Health (NIH), clinical records from his diagnosis and 
treatment from April 2000 to April 2001 at this facility, and 
various personal statements.  He has also provided testimony 
during a March 2003 hearing at the RO before the undersigned 
VLJ.  38 C.F.R. § 20.704(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.
     









Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2006).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2006).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant 
neoplasms of the genitourinary system are to be evaluated as 
100 percent disabling.  Following the cessation of surgical, 
x-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e).  
If there has been no local recurrence of metastasis of the 
neoplasm, it is to be    rated based on residuals of either 
voiding dysfunction or renal dysfunction,         whichever 
is predominant.   
The VA rating schedule provides descriptions of various 
levels of disability in each of the symptom areas of renal or 
voiding dysfunctions, infections, or a combination   of 
these.  Where diagnostic codes refer the decisionmaker to 
these specific areas dysfunction, only the predominant area 
of dysfunction shall be considered for rating purposes.  
Since the areas of dysfunction do not cover all symptoms 
resulting from genitourinary diseases, specific diagnoses may 
include a description of symptoms assigned to that diagnosis.  
38 C.F.R. § 4.115a.

Voiding dysfunction is evaluated under the rating criteria 
for urine leakage, urinary frequency, or obstructed voiding 
based on the nature of the disability in question.  38 C.F.R. 
§ 4.115a.    

With regard to urine leakage (the specific symptom in 
relation to voiding dysfunction that is referred to in more 
detail below), the pertinent criteria indicate that for 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence a 20 percent 
rating is assigned where there       is required the wearing 
of asorbent material which must be changed less than            
2 times per day.  A 40 percent rating is warranted for the 
requirement of wearing absorbent materials which must be 
changed 2 to 4 times per day.  A maximum        60 percent 
rating is available if there is required use of an appliance, 
or the wearing of absorbent materials which must be changed 
more than 4 times per day.

The applicable criteria for evaluating renal dysfunction 
provides that that a noncompensable (i.e., 0 percent) rating 
is assigned where there is albumin and casts with a history 
of acute nephritis; or, hypertension noncompensable under DC 
7101.  A 30 percent rating reflects albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least          
10 percent disabling under DC 7101.  A 60 percent rating is 
assigned for      constant albuminuria with some edema; or, 
definite decrease in kidney function;   or, hypertension at 
least 40 percent disabling under DC 7101.  Where there is 
persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4               to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion, an 80 percent evaluation 
will be assigned.        A 100 percent rating corresponds to 
renal dysfunction requiring regular dialysis,    or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular. 

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Analysis

In providing for the comprehensive disability rating of the 
veteran's              service-connected prostate cancer, and 
ensuing residuals of that condition following his July 2000 
cystoprostatectomy procedure, application of 38 C.F.R. § 
4.115b,   DC 7528 is warranted throughout the process of 
evaluation and treatment for this condition.  

The initial determination required in considering the 
relevant criteria, is the         extent to which there were 
ongoing therapeutic procedures necessary to treat service-
connected prostate cancer, inasmuch as a total rating (i.e., 
100 percent)       is prescribed under DC 7528 for a 
malignant neoplasm for up until the six-month period 
following cessation of such treatment.  This is to be 
considered in advance of evaluating other post-operative 
residuals.  Here, the relevant findings tend to establish 
that the veteran had completed a cystoprostatectomy, and 
additional procedures to resect suspected cancerous tumors 
located elsewhere than the prostate, as of July 2000, with no 
apparent further treatment necessary.                  As 
explained below, this course of treatment in all likelihood 
substantially preceded the April 27, 2001 effective date of 
the grant of service connection by more than  six months, and 
would does not require assignment of a total rating during 
the timeframe under review.     

The pertinent treatment history indicates that the veteran 
was first seen at the National Cancer Institute in June 2000, 
after it had been determined at another medical facility that 
he had a large left upper quadrant mass and symptoms of 
hematuria, and pyuria.  The veteran had a distant history of 
testicular cancer more than 20 years ago, with no apparent 
recurrence.  Diagnostic testing indicated that he had a 
greater than 5-cm bladder tumor into the left ureteral 
orifice, with left hydroureteronephrosis and left kidney 
pyonephrosis.  The veteran then underwent    a transurethral 
partial resection of the bladder tumor.  On treatment again 
in        July 2000, the clinical diagnosis was invasive 
transitional cell carcinoma of the bladder and left ureter, 
an obstructed non-functional left kidney, and prostate 
cancer.  A cystoprostatectomy and left nephroureterectomy 
were then performed.            Also conducted was an ileal 
loop diversion with Bricker anastomosis.  The veteran was 
discharged later that month.

The veteran subsequently had follow-up consultations to 
evaluate his progress since the above procedures, which 
included information tending to suggest that the treated 
condition had since gone into remission.  Abdominal and 
pelvis x-rays in October 2000, and again in January 2001 did 
not note any abnormalities.                A January 2001 
chest x-ray showed no evidence of metastatic disease.  There 
was one suspected area of slight lucency noted near the T4 
vertebral body, with the recommendation of correlation with 
radionuclide bone scan, if clinically indicated.  An April 
2001 chest x-ray showed essentially normal findings.  That 
same month, the veteran also received another abdominal and 
pelvis x-ray, which indicated that the stomach, pancreas, 
spleen, liver and right kidney were grossly unremarkable.  
There were generally no abnormalities in areas where the 
veteran had undergone surgery, with the only exception that 
of an image of a soft tissue density in the lower rectum that 
did not have the appearance of stool.  The physician 
interpreting the test results recommended that this finding 
be clinically correlated.

The remaining clinical analysis required to ascertain the 
significance, if any, of the above observation on the April 
2001 abdominal x-ray has since been conducted pursuant to 
continuing development of the veteran's claim, and as noted 
further below, did not actually result in the finding of an 
attendant medical condition.  Apart from this evidence, there 
is of record a July 2001 letter from Dr. L.,                 
a urologist with the National Cancer Institute, stating that 
he had undergone an extensive surgical resection of his 
bladder cancer, and extended recuperation period given the 
extent of his illness.  There was no indication of findings 
that would suggest a recurrence of his previously treated 
condition.  The veteran also underwent a May 2002 VA 
examination primarily to determine the etiology of his 
diagnosed prostate cancer (including if related to presumed 
Agent Orange exposure), but which likewise observed that he 
was not in any physical distress,  and his condition appeared 
stable.  The report of a February 2003 urology consultation 
at the Houston VAMC, with Dr. L. (who had since commenced 
practice at that facility) states the veteran had been 
followed for almost 3 years without evidence of recurrence of 
his previously diagnosed prostate cancer,         and cancer 
of the bladder and left kidney area.   

The competent evidence has continued to substantiate that the 
latest incident of treatment for an active malignant neoplasm 
was the above-referenced July 2000 surgical procedure, and 
this includes after the requisite testing for clinical 
correlation of the previously noted soft tissue density in 
the genitourinary region. On re-examination in March 2005 
following the Board's remand, in part, to obtain more 
comprehensive examination findings, physical examination of 
his abdomen did not show any abnormalities.  And on 
examination again in August 2005 by a specialist in urology, 
he was essentially asymptomatic.  It was clarified that there 
was no evidence of any soft tissue mass in his rectum, or of 
any suggestion of a mass in the area of his bladder or 
prostate.  This examiner also opined that there was no 
evidence of active malignancy involving the prostate gland, 
testicular region, urinary bladder or left kidney, and most 
likely the veteran had been cured of his urological 
malignancies.  However, he nonetheless believed that X-ray, 
CT and bone scans tentatively scheduled for the following 
month, would be needed to confirm the presence or absence of 
any residual malignancy.

In light of this observation, the Board again remanded the 
case in March 2006        to acquire corresponding records of 
these imaging studies.  These studies set forth in clinical 
records from the Houston VAMC from October 2005 to March 
2006, including total body bone scans, x-rays of the chest 
and abdomen, and a kidney ultrasound study, did not show any 
residual condition, or possible evidence of metastatic 
disease.  Following review of these records, in a May 2006 
addendum to the August 2005 urological examination report, 
the examining physician stated that based on these there 
imaging studies, the veteran appeared to be free from 
recurrent cancer.  From a biochemical standpoint also he was 
considered to be free of  prostate cancer, since the prostate 
specific antigen (PSA) blood test results      during this 
timeframe were below detectable limits.  

Accordingly, the conclusion is warranted that there are no 
identifiable manifestations of the veteran's service-
connected prostate cancer which were demonstrated to have 
existed since the April 22, 2001 effective date of service 
connection, or otherwise for well in excess of the six-months 
preceding that period. Thus, since no further treatment for 
prostate cancer followed the July 2000 cystoprostatectomy or 
was necessary, a disability rating may not be assigned based 
on the signs and symptoms directly attributable to the 
prostate cancer condition itself.  Rather, the determinative 
question for evaluation purposes is that of the  post-
operative residuals of service-connected disability.  
(Parenthetically, it is noted that since a total disability 
rating would not be warranted, nor was previously in effect, 
38 C.F.R. § 3.105(e) need not be applied as to the procedural 
requirements for a reduction in rating action.)

Since DC 7528 provides for rating of post-operative residuals 
according to either voiding dysfunction or renal dysfunction, 
whichever is predominant, these categories of symptomatology 
must be evaluated respectively under the applicable criteria 
38 C.F.R. § 4.115a.  Presently, the veteran is not shown to 
have compensable disability that falls within either of the 
foregoing categories, which is attributable to his service-
connected prostate cancer.  He is shown to have a history of 
some urinary symptomatology, and mild right kidney 
dysfunction -- but to the extent these exist, as indicated by 
one or more medical opinions, they most likely are from 
causative factors other than his service-connected 
disability.                    Cf. Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (where it is not possible to 
separate the effects of service-connected disability from 
nonservice-connected conditions by competent medical 
evidence, all symptoms will generally be attributed to the 
service-connected disability).  
The symptomatology associated with voiding dysfunction will 
be considered first, keeping in mind that there is no 
predominant disability established between urinary or right 
kidney symptoms, as the foundation for disability evaluation.  
The veteran is presently in receipt of a 10 percent rating 
since the April 22, 2001 effective date of service 
connection, which the RO (in the June 2002 awarding service-
connected compensation) assigned because of his ileal loop 
diversion.  As mentioned,   voiding dysfunction is evaluated 
as urine leakage, urinary frequency or obstructed voiding 
under the circumstances.  In this instance, though, ongoing 
symptomatology pertaining to the urinary system is 
unsubstantiated, other than    the existence of the urostomy 
itself.  The continuing examinations have been absent for 
complaints or indication of problems with frequency, or 
obstruction of voiding.  The May 2002 examiner, for instance, 
noted that there were no impediments to or abnormalities 
concerning urinary flow.  The May 2006 supplemental report of 
the August 2005 examiner specifically indicated there was no 
obstruction to urinary drainage, notwithstanding some mild 
right kidney dysfunction.   

Any further contemplation of a rating above 10 percent for 
voiding dysfunction, would initially consist of urinary 
leakage, if shown in fact to be due to           residuals of 
prostate cancer.  The underlying use of an ileal loop 
diversion following cystoprostatectomy (that included 
resection of the bladder) in and of itself represents a type 
of appliance utilized for leakage, post-surgical urinary 
diversion.  The applicable rating criteria provides for a 60 
percent rating for symptoms of     this kind.  By all 
indication, however, the cystectomy portion of the veteran's 
overall treatment in July 2000, was to treat diagnosed 
bladder cancer, for which service connection is not 
established.  It merits mentioning that unlike his       
service-connected prostate cancer, bladder cancer is not 
amongst those conditions listed in 38 C.F.R. § 3.309(e) that 
may be presumed service-connected based on Agent Orange 
exposure -- which has been already established in the case 
due to  the veteran's service in the Republic of Vietnam, 
during the Vietnam War era.            In fact, to the 
contrary, the Secretary of VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for urinary bladder cancer, or renal 
cancer. See Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002).   

There is also no finding of record to the effect that the 
requirement of a urostomy was actually due to the underlying 
service-connected prostate cancer, and thus   part-and-parcel 
of that disorder, rather than nonservice-connected 
disability. Specifically, the report of the May 2002 VA 
examination, based upon which  service connection for 
prostate cancer was awarded, clarified the etiology of this 
condition, as a "secondary primary malignancy," and not a 
condition that had metastasized from the other diagnosed 
bladder and kidney cancer conditions.            The 
examining physician stated as his reasoning, following a 
claims file review, that "given that the veteran was 
diagnosed with adenocarcinoma of the prostate versus a cancer 
of urothelial origin, it is highly unlikely that prostate 
cancer is metastatic from his bladder or his renal transition 
cell carcinoma."  It could be presumed consequently that 
prostate cancer developed due to in-service Agent Orange 
exposure, rather than an intercurrent cause.  The additional 
implication of that medical opinion, however, is that the 
service-connected prostate cancer, and other diagnosed 
cancers were independent of one another.  

Also, in his May 2006 supplemental opinion, the August 2005 
examiner similarly characterized prostate and bladder cancers 
as independent medical conditions.    The August 2000 
surgical pathology report likewise appears consistent with 
the May 2002 physician's opinion, in that the left kidney and 
bladder each had signs of transition cell carcinoma, 
papillary, Grade III, and the prostate gland was shown to 
have had an adenocarcinoma.  

In summary, there is competent evidence to substantiate that 
the cystectomy eventually requiring use of an ileal loop 
diversion was due to treatment for bladder cancer solely, and 
that the bladder cancer itself is not part of the underlying  
service-connected disability at issue.  The RO has granted 
the initial 10 percent rating in contemplation of the ileal 
loop diversion procedure, and such level of compensation 
clearly is warranted in recognition of the overall degree of 
symptomatology and continuing health monitoring concerns of 
the veteran following treatment for his service-connected 
condition.  See generally,                 38 C.F.R. § 4.1 
(percentage ratings under the rating schedule consider 
average impairment in working capacity, and any exacerbations 
or illnesses proportionate  to the severity of the several 
grades of disability).  Unfortunately, the pertinent 
symptomatology rated as urinary leakage including due to use 
of an appliance, would not be a basis for any higher 
evaluation under the applicable regulations for the 
disability rating of the post-operative residual symptoms of 
prostate cancer.

The second potential basis upon which the post-operative 
residuals of the veteran's service-connected prostate cancer 
may be rated in accordance with DC 7528, is the existence of 
renal dysfunction.  The record indicates that to the extent 
there is some observed mild pathology associated with of the 
veteran's functioning right kidney, that the most recent 
examining VA physician has determined that this is not the 
outcome of prior treatment for his service-connected 
disability.  In the May 2006 addendum to the August 2005 
examination report, the examiner noted that the veteran had a 
solitary right kidney draining to an abdominal stoma.  He 
stated that there was apparently some loss of function in 
this solitary right kidney, however, there were no stones, 
and no obstruction urinary drainage.  It was believed that 
this mild degree of renal failure was a well-recognized 
consequence of aging, and mild degrees of hypertension and 
diabetes mellitus.  Because the presence of any 
symptomatology of the right kidney has effectively been 
attributed to nonservice-connected causes by a physician's 
opinion, this does not present the basis for  further 
evaluation of the service-connected disorder under review.  
See Mittleider,                11 Vet. App. at 182.

Hence, an initial rating greater than 10 percent is not 
warranted for the veteran's residuals of prostate cancer 
since the effective date that service connection          was 
awarded, under the provisions of the VA rating schedule.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected prostate 
cancer residuals have caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating, or necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons and bases, the Board finds that the 
evidence of record does not provide the basis for assignment 
of an initial rating higher that 10 percent for prostate 
cancer, status post radical cystoprostatectomy.  It likewise 
follows that a "staged rating" per the Fenderson decision 
is not warranted, inasmuch as there is  no indication of any 
substantial increase in the severity of compensable 
symptomatology since the original grant of service 
connection.  The preponderance of the evidence is against 
the claim for a higher rating, so the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown,                       9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

    
ORDER

The claim for an initial rating higher than 10 percent for 
prostate cancer,           status post radical 
cystoprostatectomy, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


